Citation Nr: 0835018	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-24 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from November 
1984 to September 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for a heart condition.  The Board 
has rephrased the issue to more accurately reflect the 
veteran's diagnosed cardiovascular disability.  

The case was previously before the Board in February 2008, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of coronary artery 
disease status post three-vessel coronary artery bypass.

2.  There is no medical evidence showing that coronary artery 
disease was manifest during active military service, or 
within the first year after the veteran separated from 
service.  

3.  There is no medical evidence linking the veteran's 
current coronary artery disease to active military service.  


CONCLUSION OF LAW

Coronary artery disease was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,353-56 (April 30, 2008).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided this notice in a letter dated May 2004 
which was prior to the initial adjudication of the veteran's 
claim for service connection.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided this notice 
in a letter dated May 2006.  

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
his claim and a VA Compensation and Pension examination has 
been provided.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions, service medical records, private medical 
records, VA outpatient treatment records, and a VA 
examination report.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claim for service 
connection for coronary artery disease.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The veteran's service medical records are complete.  There is 
no evidence showing that the veteran had any complaints of, 
treatment for, or diagnosis of any cardiovascular disorder 
during active service.  A May 1986 treatment record revealed 
a blood pressure of 110/70.  Smoking cessation was suggested 
to the veteran because of elevated cholesterol test results.  
Separation examination was conducted in August 1988, the 
veteran's blood pressure was 100/72 and his chest x-ray was 
normal.  Shortly after service, in February 1989, a reserve 
examination of the veteran was conducted.  The veteran's 
blood pressure was 124/84 (standing) and 122/69 (sitting) and 
his heart and vascular system were evaluated as normal.  On 
the accompanying report of medical history the veteran did 
not indicate any history of heart trouble, chest pain, blood 
pressure abnormalities, or palpitation of the heart.  

There are private medical treatment records dated in 1999 
related to treatment of the veteran's complaints of back 
pain.  An October 1999 record reveals a blood pressure of 
118/84.  A November 1999 pre-operation examination reveals 
normal cardiac findings.  A December 1999 electrocardiogram 
report reveals a normal sinus rhythm.  

Private medical records reveal that the veteran began 
experiencing exertional chest pain in 2003.  Testing revealed 
inferior ischemia from a probable previous myocardial 
infarction.  In July 2003 cardiac catheterization was 
conducted.  Later in July 2003 three -vessel coronary artery 
bypass graft surgery was conducted.  VA outpatient treatment 
records dated from 2005 to the present reveal diagnoses of 
coronary artery disease as part of the veteran's general 
medical condition.

In April 2008, a VA examination of the veteran was conducted.  
After a full examination and review of all of the medical 
evidence of record, the diagnosis was "coronary artery 
disease status post three-vessel coronary artery bypass."  
The examining physician's medical opinion was that there was 
"no evidence of diagnosis or treatment for coronary artery 
disease during military service.  Coronary artery disease is 
not caused by, related to military service."

The preponderance of the evidence is against the veteran's 
claim for service connection for coronary artery disease.  
There is no evidence that any cardiovascular disorder was 
manifest during service or within the first year after the 
veteran separated from service.  The veteran separated from 
active service in September 1988.  Private medical records 
dated in 1999 reveal no evidence of coronary artery disease 
or any other cardiovascular disorders.  The earliest medical 
evidence showing a diagnosis of coronary artery disease is 
dated in 2003, almost 15 years after the veteran separated 
from service.  Moreover, there is no medical evidence linking 
the veteran's coronary artery disease to his active military 
service.  

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability; 
medical evidence of in-service incurrence or aggravation of a 
disease; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  While the veteran has 
a current disability, coronary artery disease, there is no 
evidence of coronary artery disease during service and no 
evidence linking the current disease to service.  
Accordingly, service connection must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against service connection, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for coronary artery disease is denied.  



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


